Citation Nr: 0943594	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-10 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine from 
June 2002, and a rating in excess of 20 percent from 
September 5, 2006.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for status post posterior cruciate ligament reconstruction of 
the right knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for status post acromioclavicular (AC) repair of the left 
shoulder, and a rating in excess of 20 percent from December 
19, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, granted 
service connection for status post acromioclavicular (AC) 
repair of the left shoulder and assigned a 10 percent rating 
effective June 2002; degenerative joint disease of the lumbar 
spine and assigned a 10 percent rating effective June 2002; 
status post posterior cruciate ligament reconstruction of the 
right knee and assigned a 10 percent rating effective June 
2002; and degenerative joint disease of the cervical spine 
and assigned a 10 percent rating effective June 2002.  

In a January 2007 rating decision, the RO granted a 20 
percent rating for degenerative joint disease of the cervical 
spine effective September 5, 2006.  As set forth below, the 
Veteran has withdrawn his appeal as to the matter of a higher 
rating for cervical spine disability.  

The issue of entitlement to an initial rating in excess of 10 
percent for status post AC repair of the left shoulder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On January 30, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal is requested as 
to the issue of a higher rating for degenerative joint 
disease of the cervical spine.

2.  Prior to September 5, 2006, the Veteran's low back 
disability was manifested by no more than slight disability 
as exhibited on motion; the Veteran did not exhibit 
characteristic pain on motion, muscle spasm, unilateral loss 
of lateral spine motion in the standing position, positive 
Goldthwaite's sign, or other neurological impairment nor were 
there any incapacitating episodes.  

3.  As of September 5, 2006, the Veteran's low back 
disability was manifest by moderate limitation of motion; the 
Veteran did not exhibit listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, abnormal mobility on forced 
motion; there were no incapacitating episodes; the motion of 
the thoracolumbar spine exceeded 30 degrees; and there was no 
separate neurological impairment.

4.  The Veteran's right knee disability is manifested by no 
more than slight subluxation in the area of the patella.  He 
has full pain-free extension and slight limitation of motion 
on flexion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
Veteran as to the issue of a higher rating for degenerative 
joint disease of the cervical spine have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Prior to September 5, 2006, the criteria for a rating in 
excess of 10 percent for degenerative joint disease of the 
lumbar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (effective before September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (effective as of September 
26, 2003).

3.  As of September 5, 2006, the criteria for a 20 percent 
rating, and not higher, for degenerative joint disease of the 
lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (effective before September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (effective as of September 
26, 2003).

4.  The criteria for a rating in excess of 10 percent for 
status post posterior cruciate ligament reconstruction of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

5.  As of June 1, 2002, the criteria for a separate 10 
percent rating, and not higher, for status post posterior 
cruciate ligament reconstruction of the right knee, based on 
painful flexion have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to 
the issue of a higher rating for degenerative joint disease 
of the cervical spine and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to that matter and it is dismissed.


Veterans Claims Assistance Act of 2000 (VCAA) as to the Other 
Issues

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A VCAA letter dated in July 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above referenced letter informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection for low 
back and right knee disabilities.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability ratings and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing a higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address higher ratings, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Nevertheless, a VCAA letter specifically pertinent to the 
"higher rating" issues was sent in April 2008.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  With regard to the 
low back and right shoulder, the claimant and his 
representative assert that he should be reexamined to include 
magnetic resonance imaging (MRI ) tests and x-rays.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
These reports included a review of the pertinent history and 
examination of the Veteran.  The Veteran's current symptoms 
were discussed.  There is no indication that the low back or 
right knee disabilities have changed in their level of 
severity.  Therefore, the examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings for Low Back and Right Knee

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has been a material change 
in the disability level of the low back; as such, staged 
ratings are warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran filed a claim for VA compensation benefits for 
low back and right knee disorders in May 2002, after he was 
separated from service.  Thereafter, he was afforded VA 
examinations.  In July 2002, he underwent a VA general 
medical examination which did not specifically evaluate the 
low back and right knee.  He was subsequently afforded 
joints/spine/peripheral nerve evaluations in August 2002.  

Examination of the low back revealed no fixed spinal 
deformity.  There was no scoliosis or muscle spasms.  There 
were mildly tight paraspinal muscles, but no tenderness.  The 
Veteran's motion was pain free.  He was able to flex 85 
degrees, extend 20 degrees, flex to the right 35 degrees and 
to the left 35 degrees.  Straight leg raising was negative.  
X-rays revealed degenerative changes of the lumbosacral 
spine.

Examination of the right knee revealed a 4 centimeter scar on 
the medial aspect and a 3 centimeter scar on the lateral 
aspect.  There was no apparent mediolateral instability.  
There was no tenderness to palpation of the bilateral joint 
line.  There was mild posterior Drawer test.  Range of motion 
was zero degrees of extension to 125 degrees of flexion.  The 
right knee was stable to varus/valgus stress testing.  Deep 
tendon reflexes were +1.  X-rays revealed residual posterior 
cruciate ligament reconstruction of the right knee.  Bony 
defects were seen in the distal femur and proximal tibia.  No 
hardware was seen.  

Thereafter, the Veteran received VA outpatient treatment as 
well as private treatment.  An April 2003 private report 
noted that the Veteran had right knee status post posterior 
cruciate ligament repair with aggravation of his symptoms.  
VA records documented complaints of right knee pain.  

In September 2006, the Veteran was afforded another VA 
examination.  With regard to the low back, he denied having 
any physician-prescribed bedrest, but indicated that he had 
an episode where there was a pop in his back and the pain was 
a 10 on a level of 1-10 with 10 being worse.  The pain 
remained at this level for about three days and then reduced 
to 3-4.  The last occurrence was the prior year.  He denied 
having any sensory symptoms or bowel/bladder dysfunction.  
With regard to his right knee, he related that the kneecap 
did not track well and he had pain at a level 3 which 
occurred at least twice per week with some swelling.  He 
indicated that he was unable to run or hike.  

Physical examination of the thoracolumbar spine revealed no 
paraspinal tenderness.  There were no abnormal curvatures.  
Range of motion testing of the lumbar spine revealed pain-
free flexion to 80 degrees, extension to 25 degrees, and 
lateral flexion to 15 degrees.  The Veteran was able to 
perform repetitive motion.  The impression was degenerative 
disc disease of the lumbosacral spine and back pain.  

Examination of the right knee revealed old surgical scars on 
the medial aspect of the right knee and below the knee.  They 
were nontender with no adherence to the underlying tissue or 
deformity.  The Veteran had pain-free extension of zero 
degrees, but when moving the knee from extension to flexion 
or back, the patella did not track well at 30 degrees.  There 
was no pain or discomfort, however, nor parapatellar 
tenderness.  There was no swelling or effusion.  The Veteran 
was able tot flex to 130 degrees, passively to 135 degrees.  
There was no pain and repetitive motion was the same.  Drawer 
sign was negative, anteriorly.  There appeared to be slight 
posterior subluxation; however, repetitive testing did not 
show posterior cruciate ligament instability.  There was no 
pain or discomfort.  X-rays did not reveal any fracture or 
dislocation.  Minimal bony spurring was noted at the 
posterior aspect of the patella and small suprapatellar 
effusion was suggested.  The impression was status post 
posterior cruciate ligament reconstruction surgery of the 
right knee with residuals.  

Functionally, the Veteran was independent in his activities 
of daily living, transfers, and ambulation which were 
performed without any assistive devices.  DeLuca provisions 
could not be clearly delineated and the additional loss of 
motion during flare-ups could not be determined.  The Veteran 
did not complain of fatigue and incoordination and loss of 
balance were not seen.  A recent MRI revealed multi level 
degenerative changes without any disc herniation.  There were 
mild degenerative changes of the disc spaces at L4-5 and at 
L5-S1, there were moderate degenerative changes.  

In May 2008, the Veteran was afforded another VA examination.  
With regard to the low back, the Veteran reported that he was 
always stiff in the morning and then had pain at a level of 
3-5.  Lifting and bending could cause pain of 8-9, but not on 
a regular basis.  The Veteran was able to perform sit-up 
exercise at least three times per week and walk about 3 miles 
every other day at a slow pace.  He denied having any 
physician or self-prescribed bed rest.  He denied 
bowel/bladder complaints or sensory symptoms of the lower 
extremities.  He did not have radiation of pain from the low 
back into the lower extremities.  His pain was centered in 
the lower back and could be moderate in degrees.  

Regarding the right knee, the Veteran reported having daily 
pain under the kneecap of 3-4 which could flare to 7-8.  Once 
in a while, he had minor swelling which last occurred 8 
months ago.  He did not have giving way of the knee and had 
reduced his hiking due to knee pain.  If he walked 5 miles, 
pain would increased to 7-8 at least for that day.  

Examination revealed that the Veteran was not in any acute 
distress.  His gait, station, and balance were normal, and he 
was able to heel and toe walk.  He was able to squat and rise 
to 90 degrees without difficulty and he was able to squat and 
rise completely with some difficulty and right knee pain.  He 
did not have any problem putting his shoes on or off or 
getting on and off the examination table.  He was also able 
to dress and undress himself.  Sensory function in the lower 
extremities was normal.  

Physical examination of the low back revealed pain-free 
flexion to 80 degrees, extension to 20 degrees before pain at 
that point, lateral flexion to 20 degrees, and rotation to 45 
degrees.  The Veteran was able to perform repetitive motion.  
Deep tendon relaxes were 1+ and symmetrical.  Straight leg 
testing was negative, but at 90 degrees of elevation, he had 
low back pain, which was non-radicular.  Manual muscle 
strength was normal.  The impression was degenerative disc 
disease of the lumbosacral spine without disc herniation.  
New x-rays and MRI were not performed.  The examiner referred 
to the prior findings in that regard.  

Examination of the right knee revealed old, healed surgical 
scars that were asymptomatic.  Range of motion was zero to 
120 degrees.  At 120 degrees of flexion, there was 
discomfort.  Repetitive motion yielded the same results.  
Drawer and Lachman testing were negative.  Medial and lateral 
stress test did not reveal any instability.  McMurray's and 
Apley's were negative.  The impression was status post 
posterior cruciate ligament reconstruction surgery of the 
right knee with residuals and degenerative changes.  New x-
rays and MRI were not performed.  The examiner referred to 
the prior findings in that regard.  

The Veteran's functional assessment was the same as on the 
prior September 2006 examination.  

During his hearing testimony, the Veteran and his 
representative expressed that they felt that a new 
examination should be conducted because the examiner was not 
completely attentive and did not perform new x-rays or MRI 
tests.  However, as noted above, a new examination is not 
warranted.  The examination report in May 2008 was thorough 
and the examination was complete in nature.  All pertinent 
findings were reported.  The examiner, as the medical 
professional, deemed that additional tests were unnecessary.  
Further, subsequent VA outpatient records have been obtained 
which reflect possible changes in the level of severity of 
the left shoulder, but not the low back or right knee.  As 
such, the Board finds that the VA examinations reports are 
entirely adequate for rating purposes.   

Low Back

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
Veteran's appeal.  First, the rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating 
was the maximum rating under that code.

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Effective prior to September 23, 2002, a 10 percent rating 
was provided for mild intervertebral disc syndrome with 
recurring attacks; a 20 percent rating was provided for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating was provided for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and a 60 percent rating was provided for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.

In this case, the evidence of record showed that the Veteran 
was able to flex 85 degrees, extend 20 degrees, flex to the 
right 35 degrees, and extend left 35 degrees.  Motion was 
pain free.  Neurological symptoms were not shown.  Extension 
was in the moderate range, but overall, the Veteran 
demonstrated slight limitation of motion in the other 
directions.  In addition, motion was performed without pain 
or other DeLuca factors.  As such, the RO assigned a 10 
percent rating under Diagnostic Code 5292 which was proper.  
A higher rating was not warranted under the other codes as 
the Veteran did not demonstrate characteristic pain on 
motion, muscle spasm, unilateral loss of lateral spine motion 
in the standing position, positive Goldthwaite's sign, or 
neurological impairment.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The Veteran did 
not have a demonstrable deformity of a vertebral body.  In 
considering other possible codes, Diagnostic Codes 5286 and 
5289 provided ratings for complete bony fixation (ankylosis) 
of the spine.  As to rating the veteran under the criteria 
for ankylosis, it is noted that ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  
Here, the evidence showed that the Veteran retains 
significant motion of the spine and no bony fixation.  
Therefore, rating premised on ankylosis is not warranted.  


Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.  

However, during this time period, there were no 
incapacitating episodes and the low back disorder 
manifestations were consistent with the rating assigned per 
above with no significant changes.  



Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
Veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees; extension is zero to 30 
degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of the spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors note the result of the disease 
or injury of the spine, the range of motion of the spine 
in  particular individual should be considered normal 
for that individual, even though it does not conform to 
the normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one of more of the following: 
difficulty walking because of the limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine 
segments, except whether there is unfavorable ankylosis 
of both segments, which will be rated as a single 
disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

With regard to neurological impairment, neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes as noted above will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate, 
incomplete paralysis.  38 C.F.R. § 4.124.

The evidence of record during this time period shows that the 
Veteran had overall moderate  limitation of motion under the 
old criteria of Diagnostic Code 5292 warranting a 20 percent 
rating.  His range of motion decreased on flexion and side-
bending.  His extension and side-bending were in the moderate 
range and he had pain on flexion.  However, the Veteran did 
not exhibit listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Further, the Veteran did not demonstrate 
severe neurological impairment, deformity of a vertebral 
body, or ankylosis of the lumbar spine.  Further, the Veteran 
also did not have any incapacitating episodes.  

Under the new criteria, the Veteran did not exhibit forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine (as noted, no ankylosis is present).  Further, there 
were no demonstrated neurological manifestations, including 
radiating pain/sciatica into the lower extremities or any 
bowel or bladder impairment.  

The record shows that the decreased motion was exhibited as 
of the date of the September 5, 2006 examination report.  
Therefore, the evidence supports a 20 percent rating from 
that date forward, but not before that date.


Right Knee

The rating criteria for knee impairment provide that 
symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
The 10 percent rating is the highest rating under that code.  
A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
There is no code specific to posterior cruciate ligament 
repair, but the impairment may be rated by analogy.  
38 C.F.R. § 4.20.  

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5260 provides for a non-
compensable evaluation where flexion is limited to 60 
degrees; a 10 percent evaluation where flexion is limited to 
45 degrees; a 20 percent evaluation where flexion is limited 
to 30 degrees; and 30 percent evaluation where flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Under Diagnostic Code 5261, a non-compensable rating 
is warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal range of motion in a knee joint 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.  A separate rating for limitation of 
extension and for limitation of flexion may be assigned.  
VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The words "slight," "moderate" and "severe" are 
not defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  All evidence must be evaluated in 
arriving at a decision regarding a higher rating.  38 C.F.R. 
§§ 4.2, 4.6. 

In a precedent opinion, VA's General Counsel concluded that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.  The General Counsel has held 
that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
specify that a separate rating may only be assigned when 
there is arthritis and limitation of motion and/or painful 
motion.  Therefore, consideration must be given to whether 
separate ratings are warranted to reflect disability 
manifested by instability and subluxation as well as 
disability manifested by limitation of motion and/or painful 
motion or limitation of motion and/or painful motion on its 
own. 

The evidence does not show that the Veteran has frequent 
episodes of locking or effusion into the knee joint.  See 
Diagnostic Code 5258.  The Veteran also has pain-free full 
extension.  See Diagnostic Code 5261.  Thus, separate ratings 
are not warranted under those codes.  

The Veteran has been assigned a 10 percent rating under 
Diagnostic Code 5003-5257 which governs ratings based on 
degenerative changes and recurrent subluxation or lateral 
instability.  The record shows that slight posterior 
subluxation has been demonstrated.  The Veteran's stability 
testing has been normal on all various testing.  However, he 
also has variable parapatellar pain.  The Veteran has 
reported pain in the area of the patella in the medical 
records.  He also demonstrated problems with tracking of the 
patella on manipulation.  As such, although he does not have 
instability and, in fact, dislocation was later not shown, a 
10 percent rating has remained warranted under Diagnostic 
Code 5257.   However, a higher rating under that code is not 
warranted as the Veteran did not exhibit moderate recurrent 
subluxation or lateral instability.  The subluxation was 
noted to be slight and, as noted,  testing for instability 
was negative and the Veteran has admitted that his knee does 
not give way.  

The Veteran also has limited flexion, but not to a 
compensable level based on the level of impairment measured 
in degrees.  The Veteran reported having general knee pain to 
the examiners and, on objective testing, there was pain on 
flexion movement on the May 1, 2008 examination.  Therefore, 
since there was pain on flexion, an additional 10 percent 
rating is warranted based on painful flexion effective from 
June 1, 2002.  See Diagnostic Code 5260; see also 38 C.F.R. § 
4.59.  

In order to warrant an evaluation in excess of 10 percent, 
the Veteran must have actual limitation or the functional 
equivalent of limitation of extension to 15 degrees or the 
actual limitation of flexion or the functional equivalent of 
limitation of flexion to 30 degrees.  As noted, extension is 
normal and performed without pain.  With regard to flexion, 
the Board has considered the DeLuca factors, however, nothing 
suggests functional limitation of flexion to 30 degrees.  
Specific range of motion testing has been undertaken in that 
regard.  

Accordingly, with regard to the right knee, no more than a 10 
percent rating is warranted under Diagnostic Code 5257.  
However, an additional 10 percent rating is warranted under 
Diagnostic Code 5260 as of June 1, 2002.

The Board notes that there is no basis for a rating based on 
the residual scarring due to the knee surgery as the residual 
scarring is not painful or tender and there is no adherence 
to the underlying tissue or tissue loss, elevation or 
depression of scar, ulceration, or breakdown of the skin, 
inflammation, edema, or keloid formation. It was not shown to 
be painful nor covering at least 5 percent of the entire body 
or at least 5 percent of the exposed affected area.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804.


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the low back prior to September 5, 
2006.  As of that date, the evidence supports a 20 percent 
rating, and not higher.  With regard to the right knee, the 
preponderance of the evidence is against a rating in excess 
of 10 percent under Diagnostic Code 5257.  However, the 
evidence supports an additional 10 percent rating, and not 
higher, based on painful flexion effective from June 1, 2002.  

In considering the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's low 
back and right knee with the established criteria found in 
the rating schedule for low back and right knee disabilities 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for low back and right knee disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  The 
record reflects that the Veteran has been working on a cattle 
farm.  See May 16, 2008 VA outpatient record.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected low back and right knee disabilities 
on appeal cause impairment with employment over and above 
that which is contemplated in the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

The appeal as to the issue of a higher rating for 
degenerative joint disease of the cervical spine is 
dismissed.

Prior to September 5, 2006, a rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine is denied.  

As of September 5, 2006, a 20 percent rating for degenerative 
joint disease of the lumbar spine is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

As of June 1, 2002, a separate 10 percent rating for status 
post posterior cruciate ligament reconstruction of the right 
knee, based on painful flexion is granted, subject to the law 
and regulations governing the payment of monetary benefits.




REMAND

Unfortunately, a remand is required in this case as to the 
issue of a higher rating for the left shoulder and the 
Veteran and his representative have requested reexamination.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

As noted above, the Veteran and his representative requested 
that the Veteran be reexamined.  With regard to the left 
shoulder, the Board finds that there is a supportable basis 
for this request.  The Veteran is left-hand dominant.  
Subsequent to the May 2008 VA examination, VA outpatient 
records have been received.  The Veteran appears to have a 
tear and the Veteran and his representative assert that there 
are also neurological deficits.  The Veteran is separately 
service-connected for ulnar nerve impairment, but they assert 
additional nerve issues related to the left shoulder which 
causes shooting pain down his left arm.  During his hearing, 
he described being unable to lift his arm above shoulder 
level due to pain, but he also indicated that there was pain 
prior to that point.  It is unclear if he has pain in the 
area between his side and shoulder level on lifting motion.  

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Veteran should be afforded a VA examination at the 
Philadelphia VA medical facility, per his request.  The 
examiner should perform both orthopedic and neurological 
evaluations.  X-rays should be taken.  If the examiner deems 
that an MRI or nerve conduction studies are needed, then they 
should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination at the Philadelphia VA 
medical facility, to include orthopedic 
and neurological evaluations, to 
determine the nature and extent of his 
service-connected left shoulder 
disability.  X-rays should be performed.  
Any other indicated tests should be 
accomplished, to include an MRI and nerve 
conduction studies, if the examiner deems 
appropriate.  The examiner should review 
the claims folder prior to examination.  

The examiner should perform range of 
motion testing and determine where pain 
begins with arm movement.  The degree 
level should be stated.  It should be 
determined if the Veteran has motion 
which is limited, to include due to pain, 
below the shoulder level.  

The examiner should also, in accordance 
with DeLuca, supra, indicate whether the 
service-connected left shoulder 
disability is productive of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any additional 
limitation of motion or additional 
functional loss.  If the Veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The examiner should determine if the 
Veteran has had any recurrent left 
shoulder dislocations.  

Thee examiner should determine if the 
Veteran has neurological impairment, 
other than the ulnar nerve.  The examiner 
should specify if any neurological 
impairment is etiologically related to 
the left shoulder disability and should 
describe all impairment in detail.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


